                         Case 1:18-cv-10213-KPF Document 6 Filed 11/05/18 Page 1 of 1
AO 121 (Rev. 06/16)
TO:

                   Register of Copyrights                                                              REPORT ON THE
                    U.S. Copyright Office                                                      FILING OR DETERMINATION OF AN
                 101 Independence Ave. S.E.                                                           ACTION OR APPEAL
                 Washington, D.C. 20559-6000                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                   United States District Court for the Southern District of New York
                                                                          500 Pearl Street
DOCKET NO.                          DATE FILED                            New York, New York
      1:18-cv-10213                           11/2/2018                   10007-1312
PLAINTIFF                                                                             DEFENDANT
Zola, Inc.                                                                            Prezola Ltd.
150 Broadway, 19th Floor,                                                             Prezola House
New York, New York 10038                                                              Woodlands Industrial Estate Eden Vale Road
                                                                                      Westbury, Wiltshire, BA13 3QS
                                                                                      United Kingdom

       COPYRIGHT
                                                                TITLE OF WORK                                                    AUTHOR OR WORK
    REGISTRATION NO.

1 VA 2-124-739                       Zola.com website initial launch version                                        Zola, Inc.

2 VA 2-124-740                       Zola.com website v. 10.10.2018                                                 Zola, Inc.

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill              G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                                    AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                         DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                                DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),        3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



         Print                          Save As...                                                                                                Reset
